Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 1 of 16




           EXHIBIT B
                     Case 3:21-cv-00214 Document 1-2 Filed
                                             UNITED        on 08/13/21 in TXSD Page 2 of 16
                                                       STATES
                                      SECURITIES AND EXCHANGE COMMISSION
                                                                  WASHINGTON, D.C. 20549

                                                                         FORM 8-K
                                                                  CURRENT REPORT
                                          Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934

                                               Date of Report (Date of earliest event reported): July 14, 2020

                                                              OLIN CORPORATION
                                                               name of registrant as specified in its charter)
                                                        (Exact nine


                                    Virginia
                                    Virginia                                   1-1070                                 XX-XXXXXXX
                         (State or Other Jurisdiction of             (Commission File Number)              (IRS Employer Identification No.)
                                                                                                                         IdentificationNo.)
                                 Incorporation)

                     190 Carondelet Plaza, Suite 1530 Clayton, MO                                             63105
                                      of principal executive offices)
                             (Address ofprincipal                                                          (Zip Code)
                                                                          (314) 480-1400
                                                       (Registrant’s telephone number, including area code)
                                                       (Registrant's

                                                  (Former name or former
                                                                  for= address, if changed
                                                                                   chang-d since last report)


Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions (see General Instruction A.2. below):

☐
❑     Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)

☐
❑     Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)

☐
❑     Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))

☐
❑     Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

Securities registered pursuant to Section 12(b) of the Act:
                    Title of each class                           Trading Symbol                       Name of each exchange on which registered
         Common Stock, $1.00 par value per share                        OLN                                       New York Stock Exchange

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or
Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).

☐
❑     Emerging growth company

      If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
☐
1=1
      revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act
                                                                                                Act.
                     Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 3 of 16
Item 5.02.      Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory
                Arrangements of Certain Officers.

         On July 15, 2020, Olin Corporation (1:301
                                              ("Olin”)
                                                  id) announced that the Board of Directors of Olin (the 'Board')
                                                                                                           "Board”) has named Scott M. Sutton, 55, as
President and Chief Executive Officer of Olin, effective as of September 1, 2020 (the "Effective Date').
                                                                                                   Date”). Mr. Sutton will succeed John EE. Fischer, who will be
retiring as President and Chief Executive Officer of Olin, on the Effective Date. Mr. Fischer will continue to serve Olin as Executive Chairrnan
                                                                                                                                       Chairman of the Board
following the Effective Date and is expected to retire from the Board at Olin's
                                                                          Olin’s 2021 Anmial
                                                                                      Annual Meeting of Shareholders.
Biographical Information for Mr. Sutton

        Mr. Sutton has been a neither
                                member of the Board since September 2018, serving as Chair of the Operating Improvement
                                                                                                                hipluverrrnt Committee as well as a limn memberer
of the Audit Committee. Since December 2019, he has served as Chief Executive Officer and as a licnber
                                                                                                     member of the board of directors of Prince International
             ("Prince”), a privately held specialty chemicals company. Prior to joining Prince, Mr. Sutton served in a variety of roles at Celanese Corporation
Corporation ('Prince'),
(NYSE: CE), a global chemical and specialty materials company, including Chief Operating Officer from March 2017 through February 2019, Executive Vice
President and President, Materials Solutions from    June 2015 to February 2017, Vice President and General Manager, Engineered Materials from
                                              fromJune                                                                                                January
                                                                                                                                                 fr0111January
2015 to May 2015, Vice President of Supply Chain from       March 2014 to January 2015, and Vice President of Acetic Acid and Anhydride fromAugust
                                                       fromMarch                                                                               from August 2013
to March 2014. Earlier in his career, Mr. Sutton served as President and General Manager of Chemtura Corporation's
                                                                                                          Corporation’s AgroSolutions business, business
             Landmark Structures and a division vice president for Albemarle Corporation
manager for landmark                                                           Corporation. Mr. Sutton earned a bachelor's
                                                                                                                  bachelor’s degree in civil engineering from
                                                                                                                                                          from
Louisiana State University and is a registered professional engineer in Texas.

        There is no family relationship between Mr. Sutton and any of Olin’s
                                                                      Olin's directors or executive officers. Mr. Sutton has no interest in any transaction
                         pursuant to Item
required to be disclosed pursuant-         404(a) of Regulation S-K.
                                      Item404(a)

Offer Letter with Mr. Sutton

         Mr. Sutton entered into an offer letter with Olin, dated July 14, 2020 (the "Offer Letter').
                                                                                             Letter”). The Offer Letter provides that Mr. Sutton will serve as
Olin’s President and Chief Executive Officer from
Olin's                                               and after the Effective Date, reporting solely to the Board, and further states the Board's
                                               from and                                                                                  Board’s expectation that he
                                           Olin’s 2021 Anmial
will be elected Chairman of the Board at Olin's          Annual Meeting of Shareholders. Pursuant to the Offer Letter, Mr. Sutton will receive (a) an annual base
salary of $750,000, (b) a 2021 annual target incentive opportunity pursuant-
                                                                      pursuant to Olin’s
                                                                                    Olin's Short-Term Incentive Plan equal to 130% of base salary (with a
maximum amount equal to 200% of target) and (c) subject to the approval of the Compensation Committee of the Board, a 2021 anmial
maxinanarmunt                                                                                                                           annual long-term incentive
                    Olin’s Long-Term Incentive Program with a target grant date value of $6,000,000 (such value to be determined in accordance with Olin's
award pursuant to Olin's                                                                                                                                    Olin’s
typical practices for similar awards), with such award value to be allocated 50% to stock options (not to exceed 750,000 option shares in accordance with the
annual per participant limit under Olin's
                                   Olin’s 2018 Long Term Incentive Plan) and the balance to performance shares (with such performance shares divided equally
between units awarded based on (i) relative total shareholder return and (n)(ii) achievement of net income targets).
        In connection with the start of Mr. Sutton’s
                                             Sutton's employment with Olin, the Offer Letter provides for a one-tine
                                                                                                            one-time grant ofperformance
                                                                                                                            of performance shares (the 'Initial
                                                                                                                                                       "Initial
       Award”) under Olin's
Equity Award')          Olin’s 2018 Long-Term Incentive Plan pursuant to an award agreement attached to the Offer Letter. Subject to Mr. Sutton’s
                                                                                                                                              Sutton's
commencement
co iii enrnt of employment, the Initial Equity Award will be made nude on the Effective Date and will consist of a target number of 250,000 perfornunce
                                                                                                                                             performance
shares, provided that if the grant date value of such award (determined in a manner consistent with Olin's
                                                                                                    Olin’s typical practices for perfornunce
                                                                                                                                 performance share awards)
would exceed $4,500,000, then the target
                      Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 4 of 16
number shall be reduced to the maximumnumber
                                maximum number ofperforrnance
                                                 of performance shares with a target grant date value that is less than or equal to $4,500,000. The Initial
Equity Award will vest subject to Mr. Sutton’s
                                      Sutton's continued employment (except in limited
                                                                                united circumstances) and to the achievement of an average Olin common
stock price ranging from $25 to $55 per share, with a target average common stock price of $40 per share, over any consecutive 45 trading days during the
                    fr0111$25
period commencing on the Effective Date and ending on December 31, 2023. Mr. Sutton will not receive any other annual or long-term incentive awards in
2020.

        Mr. Sutton will be required to relocate to Clayton, Missouri, in connection with his commencement of employment. In connection with such relocation
and certain costs associated with the resignation of his current employment, Mr. Sutton will receive a $100,000 relocation bonus, which is subject to
              he vohnitanly
repayment if le  voluntarily terminates employment within 24 months of the Effective Date. The Offer Letter also provides that Mr. Sutton will be eligible for
certain other benefits generally provided to other senior executives of Olin, including
                                                                              inchiding eligibility for benefits under the Olin Corporation Severance Plan for
Section 16(b) Officers and the Olin Corporation Change in Control Severance Plan for Section 16(b) Officers in connection with a qualified termination of his
employment. As of the Effective Date, Mr. Sutton will not receive any further compensation from         Olin for his service as a urnber
                                                                                                  fr011101in                      member of the Board.
         In addition, as President and Chief Executive Officer, Mr. Sutton willbe
                                                                           will be subject to Olin's
                                                                                              Olin’s Management Stock Ownership Guidelines, as in effect from
time to tine
tine    time which, based on current terms, will require Mr. Sutton to hold shares of Olin common
                                                                                            comrmn stock with a value of at least six tines
                                                                                                                                      times his base salary. He
has five years fromthe
               from the start of his employment to satisfy the guidelines.
          The foregoing summary of the Offer Letter is qualified in its entirety by reference to the full text of the Offer Letter (including the award agreement for
the Initial Equity Award, attached thereto), which is filed as Exhibit 10.1 to this Current Report and incorporated herein by reference.

Item 8.01 Other Events.

      On July 15, 2020, Olin issued a press release announcing Mr. Sutton’s                      Fischer’s successor as President and Chief Executive Officer.
                                                                       Sutton's selection as Mr. Fischer's
A copy of the press release is filed
                               fled as Exhibit 99.1 hereto and incorporated by reference into this Item 8.01.

Item 9.01. Financial Statements and Exhibits.


    (d) Exhibit No.      Exhibit
          10.1           Offer Letter dated as of July 14, 2020 by and between Scott M. Sutton and Olin Corporation

          99.1           Press Release, dated July 15, 2020
          104            Cover Page Interactive Data File (embedded within the Inline XBRL document)
                      Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 5 of 16
                                                                         SIGNATURE

        Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalfby
                                                                                                                                            behalf by the
undersigned hereunto duly authorized.



                                                                                  OLIN CORPORATION
                                                                                  By:
                                                                                  By    /s/ Eric A. Blanchard
                                                                                        Name:        Eric A. Blanchard
                                                                                        Title:       Vice President, General Counsel and Secretary

Date: July 15, 2020
                      Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 6 of 16
                                                                                                                                             Exhibit 10.1
                                                                                                                                             Exhibit 10.1


                                                  190 Carondelet Plaza, Suite 1530, Clayton, MO 63105


July 14, 2020

M.
Mr. Scott M. Sutton



     Mr. Sutton,
Dear I*.

I am pleased to confirm our verbal offer of employment to you as President and Chief Executive Officer for Olin Corporation ("Olin"          ("Olin” or th,
                                                                                                                                                         the
"Company”). Following your start date, you will be required to devote your full time and attention to this position and will be required to relinquish any
"Company").
                                                                                                                     "Board”) and our expectation is thal
other employment other than non-executive Board positions. You will report solely to the Board of Directors (the "Board")                              that
you will be elected Chairman of the Board following Olin'sOlin’s 2021 Annual Meeting of Shareholders, although the Board cannot guarantee sucl        such
election. Your position will be based in Clayton, Missouri at Olin's
                                                              Olin’s Corporate Headquarters, with certain business travel required by your position.

Following acceptance and subject to the contingencies discussed below, your start date will be September 1, 2020.

BASE COMPENSATION
The offer consists of base compensation of a $62,500 monthly salary ($750,000/year) payable semi-monthly via electronic funds transfer. All
amounts payable to you by Olin will be subject to applicable withholding as required by law.

RELOCATION BONUS
In addition to your base compensation, the offer also includes a $100,000 relocation bonus (the "Relocation Bonus")  Bonus”) to offset certain costs
associated with the resignation of your current employment and relocation to Clayton, which will be paid to you within thirty (30) days following your
start date. If you should voluntarily terminate your employment within twenty-four (24) months from your start date, you will be required to repay the
Relocation Bonus, minus taxes paid.

INITIAL EQUITY AWARD
The offer also includes a one-time grant of a target number of 250,000 performance shares (the "Initial Equity Award")
                                                                                                               Award”) under the Olin 2018 LoncLong
Term Incentive Plan, subject to the terms and conditions set forth in the award agreement attached hereto as Exhibit A, provided that, if the targel
                                                                                                                                              target
grant date value (determined consistent with the methodology that Olin typically uses for performance share awards) of the Initial Equity Award
would exceed $4,500,000, then the target number of performance shares subject to the Initial Equity Award shall be reduced to the maximum
number of performance shares with a target grant date value that is less than or equal to $4,500,000. The Initial Equity Award will be granted on
September 1, 2020, subject to your commencement of employment on such date.

For the avoidance of doubt, other than base compensation, the Relocation Bonus and the Initial Equity Award, you will not receive any other cash of
                                                                                                                                                 or
equity compensation with respect to your 2020 employment with Olin. From and after your start date, you will not be entitled to earn any additional
compensation in respect of your service as a Board member, but will be entitled to payment of any prorated amounts in respect of such service
prior to your start date.

                                                           OLIN COR POR ATION
                                                           OLINCORPORATION
                    Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 7 of 16
Scott M. Sutton
     14, 2020
July 14.,
Page 2


SHORT-TERM INCENTIVE PROGRAM
Subject to your continued employment, beginning in 2021, you will participate in Olin's
                                                                                  Olin’s Short-Term Incentive Program (the "STIP")The
                                                                                                                             "STIP”).The STIF
                                                                                                                                           STIP
includes both financial and non-financial measures to determine your actual STIP payout each year. Your 2021 annual short-term incentive target
will be 130% of your 2021 base compensation. In no event will the actual STIP payout exceed 200% of the target amount.Olin
                                                                                                               amount.Olin reserves the right to
change, modify or terminate the STIP at any time.

LONG-TERM INCENTIVE PROGRAM
Beginning in 2021, you will be eligible to participate in Olin's
                                                          Olin’s Long-Term Incentive Program, subject to the terms and conditions set forth therein
                                                                                                                                               therein.
Subject to your continued employment and the approval of the Compensation Committee of the Board, you will be eligible for a 2021 long-terrr long-term
incentive award with a target grant date value of $6,000,000 (determined consistent with the methodology that Olin uses for similar awards), which
will be delivered in the form of stock options (50%, but not to exceed 750,000 option shares in accordance with the annual per participant limit under
Olin's
Olin’s 2018 Long Term Incentive Plan) and performance shares (the balance of the target grant date value). Consistent with Olin's      Olin’s current
                                                                                                                                               currenl
Performance Share Program, performance shares will be divided equally between (i) units awarded based on relative total shareholder return and
(ii) units based on achievement of net income targets, each over a three (3) year period ending December 31, 2023.

STOCK OWNERSHIP AND RESTRICTIONS
                      executives’ interests with those of our shareholders, Olin expects senior leaders to maintain equity ownership in the Company
In order to align our executives'
commensurate with their position. You will be subject to Olin's
                                                            Olin’s Management Stock Ownership Guidelines applicable to your position of Presiden
                                                                                                                                            President
     CEO. The current guideline for your position is equal to six (6) times your annual base salary and you will have five (5) years to achieve the
and CEO.The
target. The Guideline document, as in effect from time to time, will detail how ownership is calculated.

As President and CEO of Olin, you will be subject to the provisions of Section 16 of the Securities Exchange Act of 1934, as well as various other
                                                                                                                                             othE
                                           Olin’s company policies on insider trading and hedging and pledging.
restrictions under the securities laws and Olin's

SEVERANCE AND CHANGE IN CONTROL MATTERS
As President and CEO of Olin, you will be eligible for benefits under Olin's
                                                                      Olin’s Severance Plan for Section 16(b) Officers and Olin's
                                                                                                                           Olin’s Change in Contr
                                                                                                                                            Control
Severance Plan for Section 16(b) Officers, as each may be amended, modified or terminated from time to time.

BENEFITS
You will be eligible for benefits generally available to other senior executives of Olin (other than any such plans that, by their terms, are closed to
new hires), including Retirement, Medical, Dental and Vision Insurance, Flexible Spending Account, Short and Long Term Disability Benefits, Lii      Life
Insurance, Accidental Death and Dismemberment Insurance, Travel Accident Insurance, Educational Assistance, an Employee Assistance Pla             Plan
and Paid Time Off and other voluntary programs. The details of each portion of the benefits plan, including options, effective dates and employee
contributions are contained in the Olin benefits packet, to be provided prior to your employment orientation.

GOVERNING LAW
This offer letter is governed by the laws of the State of Missouri.


                                                            OLIN COR POR ATION
                                                            OLINCORPORATION
                    Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 8 of 16
Scott M. Sutton
     14, 2020
July 14.,
Page 2


SECTION 409A
This offer letter is intended to comply with Section 409A of the Internal Revenue Code of 1986, as amended, and the regulations promulgatedpromulgate(
                        409A”) or is exempt therefrom, and accordingly, to the maximum extent permitted, this letter will be interpreted to be in
thereunder ("Section 409A")
accordance therewith. To the extent required by Section 409A, any payment or benefit that would be considered deferred compensation subject to,
and not exempt from, Section 409A, payable or provided upon a termination of your employment, will only be paid or provided to you upon your
separation from service (within the meaning of Section 409A), and subject to any necessary delay due to your status as a "specified employee"
                                                                                                                                            employee”
(within the meaning of Section 409A). For purposes of Section 409A, each payment hereunder will be deemed to be a separate payment as
permitted under Treasury Regulation Section 1.409A-2(b)(2)(iii).   With regard to any provision herein that provides for reimbursement of costs and
                                               1.409A-2(b)(2)(iii).With
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right to reimbursement or in-kind benefits will not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind benefits, provided during any taxable year will not
affect the expenses eligible for reimbursement, or in-kind benefits to be provided, in any other taxable year and (iii) such payments will be made on
or before the last business day of your taxable year following the taxable year in which the expense occurred, or such earlier date as required
hereunder.

EMPLOYMENT CONTINGENCIES
You will be subject to the standard pre-employment requirements applicable to newly hired senior executives of Olin, and you must execute the
Employee Confidentiality and Intellectual Property Agreement on or prior to your start date. You must also be able to meet the employment eligibility
                                                                                       date.You
requirements of the Federal Immigration Reform and Control Act of 1986.   You must complete Section 1 of the 1-9
                                                                   1986.You                                    I-9 form on or before your first day of
employment. You will then complete the process when you start employment by providing the physical documentation. A list of acceptable
documents will be provided to you prior to onboarding.

This offer letter does not constitute an employment contract but is intended to provide a general outline of the terms of your "at-will"
                                                                                                                                "at-will” employment.
Olin may terminate the employment relationship for any lawful reason at any time, with or without notice, subject to Olin's
                                                                                                                      Olin’s severance obligations (to
the extent applicable). You should also understand that you will be obligated to follow all rules and regulations of the Company, and that properly
designated Company employees may search your person or property while you are on the Company premises or otherwise on Company business.

Upon your acceptance of this contingent offer of employment, please sign and date this letter and return it to me by July 14, 2020.
We look forward to your employment with Olin and to a rewarding career.

Sincerely,

/s/ William H. Weideman

William H. Weideman
Lead Director, Olin Corporation

                                                          OLIN COR POR ATION
                                                          OLINCORPORATION
                      Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 9 of 16
Accepted and agreed:

/s/ Scott M. Sutton
Scott M. Sutton

July 14, 2020
Date


                                              OLIN COR POR ATION
                                              OLINCORPORATION
                    Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 10 of 16
                                                                                                                                                       Exhibit A

                                                              OLIN CORPORATION
                                                  PERFORMANCE SHARE AWARD CERTIFICATE
                                                      Under the 2018 Long Term
                                                                          Tenn Incentive Plan

This certifies that Scott M. Sutton has been awarded [i]
                                                     [●] Perforrmnce
                                                         Performance Shares, subject to the terms and conditions of the attached Award Description.This
                                                                                                                                        Description.This
Performance Share Award has been issued pursuant to the Olin Corporation 2018 Long Term Incentive Plan (the "LTIP”)                             provisions
                                                                                                             'LTIP') and is also subject to the provision
of the Plan.

        Grant Date: September 1, 2020
        Performance Period: September 1, 2020 through December 31, 2023
        Perforrmnce
        Performance Criteria: As set forth in the attached Award Description
        Perforrmnce

The Performance Shares are not transferable other than by will or the laws of descent and distribution.
                                                                                          distribution In case of termination of employment, Section 4 of tlx
                                                                                                                                                          the
Award Description applies.

                                                 OLIN CORPORATION
                                                 By the Compensation Committee

                                                 ___________________________
                                                 William H. Weideman
                                                 WilliamH.
                                                 Lead Director

I hereby accept the above Performance Share Award and agree that, during my employment, I will devote the expected the,     time, energy and effort to the service
of Olin Corporation or a subsidiary and the promotion of its interests. I further state that I am familiar with the LTIP and the Award Description and agree tc  to
                                                                   Description.
be bound by the terms and restrictions of the LTIP and the Award Description



Participant
                    Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 11 of 16
                                                          DESCRIPTION OF
                                                    PERFORMANCE SHARE AWARD
                                                        GRANTED UNDER THE
                                          OLIN CORPORATION 2018 LONG TERM INCENTIVE PLAN


1.      Terms and Conditions

The tenor
     terms and conditions of this Performance Share Award (this "Award')
                                                                   "Award”) are contained in the Performance Share Award Certificate (fir
                                                                                                                                     (the "Certificate")
                                                                                                                                          "Certificate”)
evidencing the grant of such Award, this Award Description and the LTIP.
2.     Definitions

"Common Stock” means the common stock of Olin, par value $1.00 per share.
'Common Stock"

"Final
'Final Share Number"
             Number” has the meaning specified in Section 3 of this Award Description
                                                                          Description.

"Highest
'Highest Average Stock Price"
                       Price” mans
                              means the highest average closing price of Olin Common Stock over any 45 consecutive trading days during the Performanc(
                                                                                                                                           Performance
Period.

"LTIP”
'LTIP" means the Olin Corporation 2018 Long Term Incentive Plan and any successor plan.

"Olin” means Olin Corporation.
'Olin" mans

"Participant”
Participant" means Scott M. Sutton.

"Performance Period” mans
'Performance Period" means the period starting September 1, 2020 and ending December 31, 2023.
"Performance
'Performance Share”
             Share" means a unit granted under the LTIP, the Certificate and this Award Description, maintained on the books of the Company during the
                                                                                                                                                   the
Performance Period, in respect of one share of Comrmn
                                                Common Stock, and paid in ComrmnCommon Stock except as otherwise specifically provided in this Awarc
                                                                                                                                               Award
Description.
Description

            terms not otherwise defined in this Award Description shall have the meaning specified in the LTIP.
Capitalized tenor

3.      Performance Criteria

        a. Except as otherwise provided in the LTIP (inchling
                                                     (including the adjustment provisions set forth in Section 4(b) of the LTIP) or in this Award Description
                                                                                                                                                  Description,
           this Award will vest based on the achievement of certain stock price targets in accordance with the following chart (the 'Performance
                                                                                                                                    "Performance Criteria'):
                                                                                                                                                 Criteria”):
                                                                              1
                 Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 12 of 16

                                                                                  The number of
                                                                                             of Performance Sharespaid
                                                                                                                    paid as a
                           If Olin’s
                           If Olin's Highest Average Stock Price is:
                                                                                    percentage of
                                                                                    percentage of the target Award will be:
                                   At or above $55 (Maximum")
                                                   ("Maximum”)                                      200%
                            At or above $40, but below $55 ('
                                                           ("Target”)
                                                              Target")                               100%
                          At or above $25, but below $40 ('Threshold')
                                                         ("Threshold”)                                50%
                                             Below $25                                                 0

     b. In the event that the Highest Average Stock Price falls
                                                              fills between Threshold and Target levels or between Target and Maxinun
                                                                                                                              Maximum levels, the Company
                                                                                                                                                  Company
        shall use linear interpolation to determine the level of payout.
                                                              ofpayout.

     c. As soon as practicable following December 31, 2023, the Company shall calculate the number of Performance Shares that vested (tie
                                                                                                                                     (the 'Fine
                                                                                                                                          "Final
        Share Number").
              Number”).
4.   Vesting and Forfeiture

     a. Except as otherwise set forth in this Section 4, the LTIP, this Award Description or the Certificate, this Award shall vest only if the Participant is an
        employee of the Company or a subsidiary on the last day of the Performance Period.

     b. If the Participant's
               Participant’s employment with the Company or a subsidiary terminates for cause or without the Company's
                                                                                                               Company’s written consent (other than as the
        result of the Participant’s
                       Participant's death or disability) before this Award has vested, this Award shall terminate and all rights under such Award shall be
        forfeited.

     c. If the Participant's
               Participant’s enploynent
                             employment with the Conpany
                                                 Company or a subsidiary teminates
                                                                         terminates as the result of his being disabled (as that term is defined in Section
                                                                                                                                                    Sectior
        409A of the Code or any successor provision), the Participant shall be entitled to a pro rata Award, payable solely in Common Stock at the tinetime
        that the Performance Share Award would otherwise be payable under Section 5. The   Tie number of shares of Common Stock shall be equal to the    the
        Final Share Number calculated in accordance with Sections 3 and 5 of this Award Description, miltiplied
                                                                                                         multiplied by a fraction with a nunerator
                                                                                                                                         numerator equal tc
                                                                                                                                                          to
        the number of months during the Performance Period the Participant was employed by tie
        tie                                                                                      the Conpany
                                                                                                      Company or a subsidiary (rounded up to tiethe neares
                                                                                                                                                    nearest
        whole month)                     of 40.
               rmnth) and a denominator of40.

     d. If tie
           the Participant's
               Participant’s employment with tie
                                              the Conpany
                                                  Company or a subsidiary terminates as the result of his death before this Award has vested, tiethe Participant
        shall be entitled to a pm
                               pro rata Award, payable solely in Comrmn
                                                                 Common Stock within ninety (90) days of the Participant's
                                                                                                                Participant’s death
                                                                                                                              death. The
                                                                                                                                     Tie number of shares of  of
        Common Stock shall be equal to (i) the greater of (A) the Participant’s
                                                                     Participant's Target number of Performance Shares or (B) tie  the number of Performance
                                                                                                                                                    Performanci
        Shares earned based on actual achievement of tiethe Performance Criteria as of the date of tie
                                                                                                    the Participant's
                                                                                                        Participant’s death, multiplied by (n)
                                                                                                                                           (ii) a fraction with aa
        numerator equal to tiethe number of months during the Perfornence
                                                               Performance Period tie
                                                                                    the Participant was employed by the Conpany
                                                                                                                          Company or a subsidiary (roundec
                                                                                                                                                        (rounded
        up to the nearest whole month)
                                  rmnth) and a denominator of  40.
                                                            of40.

                                                                              2
                 Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 13 of 16

     e. If the Participant's
               Participant’s employment with the Company or a subsidiary terminates for any other reason, the Company shall determine the portion, if any,
        of this Award that shall not be forfeited, and the form of payment (cash or Common Stock or a combination) that the Participant shall receive. That
                                                                ofpaynent
        determination, and the amount, timing and form            payment, shall be made by the Committee in its discretion. Notwithstanding this Section 4,
                                                     limn of any parent,
        payment shall be nude
        parent             made pursuant to Section 5.

     f.f Notwithstanding anything in the LTIP to the contrary, all Perfornunce
                                                                      Performance Shares held by the Participant on the date of a Chang.
                                                                                                                                       Change in Control shall
                                                                                                                                                             shai
         become vested and deemed earned or satisfied based on the greater of (i) Target level of performance or (n)   (ii) the number of Performance Shares
         earned based on actual achievement of the Performance Criteria as of the date of the Chang-  Change in Control, notwithstanding that the Perfornuncr
                                                                                                                                                   Performance
         Period shall not have been completed as of such date. Such Performance Shares shall be paid (in Common Stock or cash, as determined by th            the
         Committee in its discretion prior to the Chang-
                                                  Change in Control) to the Participant no later than ten (10) business days following such Chang-
                                                                                                                                            Change in Control
                                                                                                                                                        Control.
         In the event that the Performance Shares are paid in cash, the amount of cash payable shall be equal to (i) the greater of (A) the Participant':
                                                                                                                                                    Participant’s
         Target number of Performance Shares and (B) the number of Performance Shares earned based on actual achievement of the Perfornuncr        Performance
         Criteria as of the date of the Chang-
                                        Change in Control, multiplied by (n)
                                                                           (ii) either
                                                                                eider (x) the Fair Market Value on the final trading day prior to the Change in
         Control or (y) in the event that the consideration payable to the holders of Common Stock in such Change in Control transaction consists solely oof
         cash, such cash amount per share of Common Stock, in either  eider case, as determined by the Committee in its discretion prior to the Chang-Change init
         Control. Notwithstanding the foregoing, in the event that such Change in Control does not qualify as an event described in Code Section 409A(a
         ContoL                                                                                                                                         409A(a)
         (2)(A)(v), the Performance Shares shall vest upon the Change in Control at the level specified herein and shall be converted to a fixed amount in
         cash in accordance with this Section 4(f), but shall not be settled until the earliest pemissible
                                                                                                permissible parent
                                                                                                            payment event under Code Section 409A following
                                                                                                                                                       followinl
         such Change in Control.

5.   Payment and Timing
                 lining

     a. Except as set forth in Section 4 above, as soon as is administratively practicable after the determination of the Final Share Number, but not earliei
     a                                                                                                                                                 earlier
        than the first day and not later than the last day of the calendar year following the Performance Period, the Company will issue to the Participant aa
        number of shares of the Common Stock equal to the Final Share Number.

     b. No dividends or dividend equivalents shallbe
                                             shall be paid on any Performance Shares.

     c. In calculating the number of Performance Shares, all percentages and percentile numbers will be rounded to the nearest one-hundredth
                                                                                                                               ow-hundredth of aa
        percent.


                                                                             3
                 Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 14 of 16
6.   Miscellaneous

     a. By acceptance of this Award, the Participant agrees that such Award is special compensation, and that any amount paid will not affect:
     a

         ii. the amount of any pension under any pension or iet
                                                            retirement
                                                                iielled. plan in which he participates as an employee of Olin,

         ii. the amount of coverage under any group life insurance plan in which le
                                                                                 he participates as an employee of Olin, or

         iii. the benefits under any other benefit plan of any kind heretofore or hereafter in effect, under which the availability or amount of benefits is
              related to compensation.

     b. The
        Tie Company will withhold from the distribution of any amount (whether payable in cash or Comrmn     Common Stock) pursuant to this Award amount
        necessary to satisfy tie
                               the Participant's
                                   Participant’s federal, state and local withholding tax requirements, provided that, in the event that tie
                                                                                                                                         the payment hereunder
        consists of a combination of cash and shares of Comrmn
                                                            Common Stock, such withholding shall first be applied to reduce the cash and then, only if tie
                                                                                                                                                         the cast
                                                                                                                                                             cash
        is insufficient to satisfy all applicable withholding, shall reduce tie
                                                                             the shares of Common Stock. It is the Company's
                                                                                                                      Company’s intention that all income tax
        liability on this Award be defeiied
                                      deferred in accordance with the applicable requirements of Code Section 409A, until tie   the Participant actually receives
        such shares or parent
                          payment thereof
                                   thereof.

     c. To tie
            the extent any provision of this Award Description or action by the Board or Committee would subject tie      the Participant to liability for interest or
        additional taxes under Code Section 409A, it will be deemed null and void, to tie         the extent pemitted
                                                                                                              permitted by law and deemed advisable by the          the
        Committee. It is intended that this Award will comply with Code Section 409A, and this Award Description shall be interpreted and construed on
        Comnittee.
        a basis consistent with such intent. This Award Description may be anendedamended in any respect deemed necessary (including retroactively) by tie         the
        Committee in order to preserve compliance with Code Section 409A.Tle409A.The preceding shall not be construed as a guarantee of any particular tax
        effect for this Award. Except as specifically provided in tie
                                                                   the LTIP, tie
                                                                              the Participant (or beneficiary) is solely responsible and liable for the satisfaction
                                                                                                                                                          satisfaction
        of all taxes and penalties that may be imposed on the Participant (or beneficiary) in connection with any distributions to such Participant (or
        beneficiary) under this Award (including any taxes and penalties under Code Section 409A), and neither Olin nor any Affiliate shall have any              any
        obligation to indemnify or otherwise hokl
                                              hold tie
                                                   the Participant (or beneficiary) harmless from any or all of such taxes or penalties.
                                                                                4
                    Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 15 of 16
                                                                                                                                                      Exhibit 99.1

                                                                                                                               Investor Contact
                                                                                                                                        Contact: Steve
                                                                                                                                                 Stew AA. Keenan
                                                                                                                                                  (314) 719-1755
                                                                                                                               Email: InvestorRelations@Olin.com



vlin                   mNews
Olin Corporation, 190 Carondelet Plaza, Suite 1530, Layton,
                                                    Clayton, MO 63105


                                     OLIN ANNOUNCES NEW LEADERSHIP APPOINTMENTS
                              SCOTT M. SUTTON TO BECOME PRESIDENT AND CHIEF EXECUTIVE OFFICER
                                     AND JOHN E. FISCHER TO BECOME EXECUTIVE CHAIRMAN



                           – Olin Corporation (NYSE: OLN) announced today that after an extensive search which commenced
Clayton, MO, July 15, 2020 —                                                                                   corium ed last year, its Board of
Directors has selected Scott M
                             M. Sutton to succeed John E. Fischer as President and Chief Executive Officer, reporting to Olin's
                                                                                                                         Olin’s Board. Mr. Fischer will
become Executive Chairman. These appointnrnts
                                 appointments are effective September 1, 2020. Mr. Sutton currently serves on the Olin Board and is expected to be
appointed Chairman of the Board immediately following Olin's
                                                      Olin’s 2021 Annual Meeting of Shareholders, at which tine
                                                                                                           time Mr. Fischer is expected to retire in
accordance with the Corporation's
                    Corporation’s mandatory retirement
                                            retirermnt policy for senior executives.


Mr. Sutton, who joined Olin's
                       Olin’s Board on September 19, 2018, is an accomplished and experienced global executive with more than 30 years of experience in
the chemicals industry. He currently serves as President and Chief Executive Officer of Prince International Corporation, a privately-hekl
                                                                                                                            privately-held global producer of
specialty minerals materials. Before joining Prince, Mr. Sutton served in various positions of increasing responsibility at Celanese Corporation, including
                                                                                                                                                  inchiding as its
Chief Operating Officer from   2017 until 2019. Prior to Celanese, Mr. Sutton held senior positions with Albemarle Corporation and Clvmtura
                         fr01112017                                                                                                    Chemtura Corporation.
Mr. Sutton earned a B.S. degree in engineering from    Louisiana State University.
                                                  fromLouisiana


"Scott Sutton has a demonstrated track record in the chemicals industry for extracting value through innovative commercial strategies and operational
efficiencies,”
efficiencies," according to Mr. Fischer. "Scott knows our business and our customers
                                                                           custoii and, having served as an Olin director for ahrost
                                                                                                                              almost two years, he will hit
                    Case 3:21-cv-00214 Document 1-2 Filed on 08/13/21 in TXSD Page 16 of 16
the ground running. I look forward to working with Scott to ensure a smooth transition and to further enhance the foundation upon which Olin's
                                                                                                                                        Olin’s future will be
built.”
built."


William H. Weideman, Olin's
WilliamH.            Olin’s Lead Director, stated, "We
                                                   'We are very pleased that Scott has agreed to become Olin's
                                                                                                        Olin’s next Chief Executive Officer and to lead
Olin as it moves forward. We are also very grateful to John for his successful efforts, first as Olin's
                                                                                                 Olin’s Chief Financial Officer and since 2016 as our Chief
Executive Officer, in building Olin's
                               Olin’s world-class platform consisting of Chlor Alkali Products and Vinyls, Epoxy and Winchester. We appreciate John's
                                                                                                                                               John’s
continued support and guidance
                      Evidanre as Executive Chairman.”
                                            Chairman."

                                                                 COMPANY DESCRIPTION


                                                           manufacturer and distributor of chemical products and a leading U.S. mandacturer
Olin Corporation is a leading vertically-integrated global mandacturer                                                          manufacturer of ammunition. The
chemical products produced include chlorine and caustic soda, vinyls, epoxies, chlorinated organics, bleach and hydrochloric acid. Winchester's
                                                                                                                                   Winchester’s principal
manufacturing facilities produce and distribute sporting ammunition, law enforcement armunition,
                                                                                     ammunition, reloading components, small caliber military armunition
                                                                                                                                              ammunition and
components, and industrial cartridges.

      www.olin.com for more information on Olin.
Visit www.olincom


                                                                            2020-11
